                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                           EASTERN DIVISION

Tanya Mayle,

            Plaintiff,

     v.                                      Case No. 2:18-cv-1770

Commissioner of
Social Security,

            Defendant.

                                     ORDER
     Plaintiff Tanya Mayle brings this action under 42 U.S.C.
§405(g) for review of the final decision of the Commissioner of
Social    Security    (“Commissioner”)       denying    her    application    for
disability insurance benefits and supplemental security income. In
a decision rendered on April 9, 2018, the ALJ found that plaintiff
has a severe impairment, specifically, anxiety disorder.               R. 45.
The ALJ concluded that plaintiff has the residual functional
capacity (“RFC”) to perform a full range of physical work, but with
the following nonexertional limitations:
     [T]he claimant can understand, remember, and carry out
     simple,   repetitive   tasks;   is  able   to   respond
     appropriately to coworkers and supervisors; in a task
     oriented setting with no public contact, and occasional
     contact with coworkers.   Furthermore, the claimant is
     able to adapt to simple changes and avoid hazards, in a
     setting without strict production quotas.

R. 47-48. Relying on the testimony of a vocational expert, the ALJ
concluded that there are jobs which plaintiff can perform and that
plaintiff is not disabled.      R. 55-56.
     This    matter    is   before   the     court     for    consideration    of
plaintiff’s March 3, 2020, objections to the February 18, 2020,
report and recommendation of the magistrate judge, recommending
that    the   decision   of   the    Commissioner    be   affirmed.     The
Commissioner has filed a response to the objections.
I. Standard of Review
       If a party objects within the allotted time to a report and
recommendation, the court “shall make a de novo determination of
those portions of the report or specified proposed findings or
recommendations     to   which      objection   is   made.”     28    U.S.C.
§ 636(b)(1); see also Fed. R. Civ. P. 72(b).              Upon review, the
court “may accept, reject, or modify, in whole or in part, the
findings or recommendations made by the magistrate judge.”               28
U.S.C. § 636(b)(1).
       The court’s review “is limited to determining whether the
Commissioner’s decision ‘is supported by substantial evidence and
was made pursuant to proper legal standards.’”            Ealy v. Comm’r of
Soc. Sec., 594 F.3d 504, 512 (6th Cir. 2010) (quoting Rogers v.
Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007)); see also,
42 U.S.C. § 405(g) (“The findings of the Commissioner of Social
Security as to any fact, if supported by substantial evidence,
shall be conclusive.”). Even if supported by substantial evidence,
however, “‘a decision of the Commissioner will not be upheld where
the [Commissioner] fails to follow its own regulations and where
that error prejudices a claimant on the merits or deprives the
claimant of a substantial right.’” Rabbers v. Comm’r of Soc. Sec.,
582 F.3d 647, 651 (6th Cir. 2009) (quoting Bowen v. Comm’r of Soc.
Sec., 478 F.3d 742, 746 (6th Cir. 2007)).
II. Plaintiff’s Objections
       Plaintiff objects to the conclusions of the magistrate judge
that the ALJ properly evaluated the opinions of the medical experts


                                       2
and adequately explained why he did not incorporate all of the
limitations proposed by those experts into plaintiff’s RFC.      The
court agrees with the analysis of the magistrate judge.
       The medical evidence in question consisted of reports from two
consulting, non-treating psychologists, Dr. Steven Meyer, Ph.D.,
and Dr. Nicholaas Dubbeling, Ph.D., and state-agency psychologists
Kristen Haskins, Psy.D. and Patricia Kirwin, Ph.D.      Although the
ALJ must provide some explanation of the weight given to the
opinions of consultative examiners and state-agency reviewers, see
20 C.F.R. §404.1527(f), he was not obligated to give “good reasons”
for the weight he assigned.   Ealy, 594 F.3d at 514; Smith v. Comm’r
of Soc. Sec., 482 F.3d 873, 876 (6th Cir. 2007).
       In making the RFC determination, the ALJ must evaluate all the
medical evidence as well as the claimant’s testimony.        Webb v.
Comm’r of Soc. Sec., 368 F.3d 629, 633 (6th Cir. 2004).     However,
the ALJ, not a medical expert, ultimately determines the claimant’s
RFC.    Coldiron v. Comm’r of Soc. Sec., 391 F.App’x 435, 439 (6th
Cir. 2010); 20 C.F.R. §§404.1527(e)(2) and 404.1546(c).     An ALJ’s
decision to give weight to medical opinion evidence does not
require the ALJ to incorporate every restriction proposed by the
medical source.    Reeves v. Comm’r of Soc. Sec., 618 F. App’x 267,
275 (6th Cir. 2015); Smith-Johnson v. Comm’r of Soc. Sec., 579 F.
App’x 426, 436 (6th Cir. 2014).       However, if the ALJ accepts a
medical opinion but does not include a restriction recommended by
that expert in the RFC, the ALJ must explain why he did not do so.
SSR 96-8p, 1996 WL 374184, at *7 (July 2, 1996).      “Discretion is
vested in the ALJ to weigh all the evidence.”   Collins v. Comm’r of
Soc. Sec., 357 F. App’x 663, 668 (6th Cir. 2009).        A reviewing


                                  3
court will affirm the Commissioner’s decision if it is based on
substantial evidence, even if substantial evidence would also have
supported the opposite conclusion.                 Gayheart v. Comm’r of Soc.
Sec., 710 F.3d 365, 376 (6th Cir. 2013).
       The ALJ discussed Dr. Meyer’s report of his December 30, 2015,
consultative       examination     of    the    plaintiff,     to    which   the    ALJ
assigned some weight.         Dr. Meyer noted that although plaintiff
spoke in a soft and shaky voice in an insecure manner with a
moderately    anxious     mood,     she    had     the   cognitive     capacity      to
understand, remember, and carry out simple and moderately complex,
routine instructions and tasks, with oral and hands-on assistance
and supervision as needed, and would be able to perform adequately
in a setting without strict production requirements. R. 49 (citing
Ex. 5F).
       Dr. Meyer further noted that plaintiff would not be able to
manage the social demands of a competitive work setting, be able to
withstand the stress of a competitive work setting, or be able to
make     changes    independently         without    increased        symptoms      and
deterioration.       R. 49.   However, the ALJ adequately explained why
he did not accept these additional limitations discussed by Dr.
Meyer.    As the ALJ noted, Dr. Meyer qualified that portion of his
report with the statement “if collateral information from other
sources is consistent with her presentation today.”                     R. 53.      The
ALJ concluded that the objective record did not support the level
of   dysfunction     noted    by   Dr.    Meyer.         The   ALJ   remarked      that
plaintiff’s    treatment      records      reflected      that:      there   were   no
positive     findings    on      mental        examination;     anxiety      symptoms
consistently improved with medication and therapy; there was no
evidence of decompensation or emergency treatment; and plaintiff’s

                                           4
daily activities included cooking and cleaning for her ailing
parents and managing her own personal needs.                   R. 53.    The ALJ
further noted that the state-agency consultants opined that Dr.
Meyer’s     opinion    was        an   overestimation   of    the    severity     of
plaintiff’s restrictions based only on a snapshot of plaintiff’s
functioning.       R. 53.
     The ALJ also discussed the November 27, 2017, report of Dr.
Dubbeling.      R. 51.        Dr. Dubbeling concluded that plaintiff’s
intellectual functioning scores precluded her from competitive
employment. The ALJ assigned little weight to this opinion, noting
that none of plaintiff’s IQ scores fell within the sub-70 range
generally associated with sub-average intellectual function; that
plaintiff    was    able     to    complete    her   high   school   course     work
(although she did not graduate due to standardized testing scores);
and that plaintiff obtained a driver’s license and meaningfully
participated in her own care as well as the care of her ailing
parents.    R. 53.    The ALJ also noted that Dr. Dubbeling failed to
identify objective evidence of significant deficits in plaintiff’s
current adaptive functioning, and that his conclusory opinion of
plaintiff’s inability to work intruded on an issue reserved to the
Commissioner.       See Bass v. McMahon, 499 F.3d 506, 511 (6th Cir.
2007)(the determination of whether a claimant is able to work is
reserved to the Commissioner).
     The ALJ discussed the January 13, 2016, and March 23, 2016,
reports of the state-agency consultants concerning their review of
plaintiff’s medical records.               The ALJ noted that Dr. Haskins’
conclusions that plaintiff: was able to follow conversation and to
remember, understand and carry out simple to moderately complex
instruction; would need a work area separate from others to enhance

                                           5
focus, with intermittent supervision to ensure that she was working
towards desired production and quality goals; would need occasional
flexibility   with   changing   scheduled       shifts   and   breaks    when
experiencing increased periods of symptoms, in an environment with
minimal and superficial interaction with coworkers and supervisors;
would require rare, superficial interaction with the public; and
would need explanation in advance and time to adjust to major
changes in a set work routine.         R. 52.    Dr. Kirwin affirmed Dr.
Haskins’ initial assessment, but concluded that plaintiff is able
to perform one-to-three step tasks with no high pace or high
production quotas.   R. 52.
     The ALJ assigned some weight to these opinions.            R. 52.   The
ALJ concluded that plaintiff was capable of simple, repetitive
tasks, that she should have no contact with the public and only
occasional contact with coworkers, and that she could adapt to
simple changes in a setting without strict production quotas.
However, he found no support in the record for the requirements of
a separate work area, additional supervision, flexibility for
shifts or breaks, or the need for advanced explanation of or
adjustment time for changes in work routine.        R. 52.     The ALJ noted
that although plaintiff had been treated for anxiety with a history
of difficulty with interaction, the record showed that she had
improved with treatment, that she was able to go out regularly with
her friend and others from a partial hospitalization group, and
that she adjusted to changes in treatment providers with no
significant disruptions in her participation in treatment. The ALJ
further commented that the terms “minimal,” ‘superficial,” and
“rare” used to describe plaintiff’s social function limitations did
not usefully describe plaintiff’s social function limitations.            R.

                                   6
52.
      By    way   of    further       explanation         as   to   how   he     formulated
plaintiff’s RFC, the ALJ also discussed plaintiff’s mental health
treatment records at length.                 The ALJ noted that plaintiff began
outpatient mental health treatment in August of 2015, with reported
anxiety and social phobia and a restricted affect but otherwise
unremarkable mental status examination, and medication management
was ordered.      R. 48.          Exam notes in October, 2015, reported a less
anxious mood and some restriction in affect.                              R. 48.       From
November, 2015, through January, 2016, plaintiff went on outings
accompanied by her counselor to improve her ability to leave her
home without fear.                Plaintiff was upbeat and required minimal
assistance.       R. 49.      An instance of timidity and a little anxiety
was noted in February, 2016, but plaintiff continued to show a
normal mood, affect and behavior through April of 2016.                            R. 49.
      The ALJ observed that in May, 2016, plaintiff reported doing
better with medication and began attending support group meetings.
R. 49.     Plaintiff reported in August, 2015, that she had attended
a   social   event,         and    was    less       anxious   about    attending     group
sessions.     R. 50.         Treatment notes in September, 2016, reported
that plaintiff had decreased anxiety in attending social events,
and that she was doing better with medication.                      R. 50.       Counseling
notes in December, 2016, documented an increase in anxiety due to
an illness in the family.                 However, records from January, 2017,
showed that medication was helpful, and that plaintiff was able to
go out with only minor anxiety.                        In February, 2017, plaintiff
reported that she enjoyed shopping with a friend one day, and that
she   had    been       going       out    and       socializing       without     symptoms
interfering.           R.    50.         Plaintiff      reported:      increased     social

                                                 7
activities in May, 2017, including going on outings with her group;
going shopping, attending group sessions, and socializing with
friends once a month in July, 2017; attending group sessions and
socializing at least monthly with a person she met in group in
August, 2017; and doing well on medication in September, 2017.     R.
50.
      The ALJ concluded:
      Regarding the claimant’s anxiety disorder, the treatment
      record does not support the alleged level of dysfunction.
      While the claimant has undergone medication management
      and counseling, both in an individual and group setting,
      for her anxiety symptoms, the claimant’s mental status
      examinations throughout the period at issue have almost
      been uniformly unremarkable.     While treatment records
      note occasional inconsistent compliance with taking
      medications as prescribed due to reported tiredness,
      which was addressed through dosage titration, there is no
      evidence in the record of anything other than
      conservative     interventions    for    the    claimant’s
      symptomology. There is no indication that the claimant
      has ever required in-patient hospitalization or emergency
      interventions for mental health related concerns.
      Rather, as the claimant has become more involved in her
      treatment regimen, she has continued to see steady
      improvement such that she has been able to go out
      regularly, interact with family and friends, and had no
      problems or issues with the exception of anxiety
      regarding her pending hearing [for social security
      benefits] (Exhibit 12F, page 1).          Therefore, the
      undersigned has found the claimant capable of: simple,
      repetitive tasks; is able to respond appropriately to
      coworkers and supervisors; in a task oriented setting
      with no public contact, and occasional contact with
      coworkers; and is able to adapt to simple changes and
      avoid hazards, in a setting without strict production
      quotas.

R. 51-52.   The court concludes that the ALJ provided substantial
support for the weight given to the expert opinions and sufficient
reasons for not incorporating all of the proposed functional
limitations in plaintiff’s RFC.

                                  8
      Plaintiff argues that because all of the experts opined that
plaintiff would benefit from a separate work area and additional
supervision, the ALJ should have included these restrictions in
plaintiff’s RFC.        The fact that more than one expert expresses the
same opinion does not mean that the ALJ must accept that opinion if
it conflicts with the objective evidence in the record.              The ALJ
must consider not only the opinions of experts, but the record as
a whole.      As the magistrate judge noted, the ALJ specifically
considered    these     limitations   and   adequately   explained   why    he
concluded that they had no evidentiary support in the record.              The
ALJ’s decision in that regard is supported by substantial evidence.
      Plaintiff also argues that the ALJ did not consider all of the
evidence, but rather “cherry-picked” the record.          The ALJ need not
discuss every piece of evidence in the record for his decision to
stand.   Thacker v. Comm’r of Soc. Sec., 99 F.App’x 661, 665 (6th
Cir. 2004).      An ALJ’s failure to cite specific evidence does not
indicate that it was not considered.             Simons v. Barnhart, 114
F.App’x 727, 733 (6th Cir. 2004).           In any event, the ALJ did not
engage in a one-sided discussion of the record.               Rather, his
summary of plaintiff’s treatment records includes references to
reports of plaintiff’s progress as well as her complaints of
anxiety and other problems.           Further, as the Sixth Circuit has
noted, an allegation of “cherry picking” is “seldom successful
because crediting it would require a court to re-weigh record
evidence.”    DeLong v. Comm’r of Soc. Sec. Admin., 748 F.3d 723, 726
(6th Cir. 2014).        It is the ALJ who is responsible for reviewing
the   evidence    and    making   administrative   findings   of   fact    and
conclusions of law.        20 C.F.R. §404.1513a(b).



                                       9
     The court concludes that the ALJ’s explanation of the weight
he assigned to the expert opinions and why he included some
proposed restrictions in the RFC but not others was sufficient to
permit   judicial   review.    The    ALJ’s   reasoning   and   his   RFC
determination are supported by substantial evidence.       Plaintiff’s
objections are not well taken.
III. Conclusion
     For the reasons stated above, the court concludes that the ALJ
gave good reasons, supported by substantial evidence, for the
weight he assigned to the expert opinions and for his formulation
of plaintiff’s RFC.    The RFC determination and the Commissioner’s
non-disability finding are supported by substantial evidence.         The
court overrules the plaintiff’s objections (Doc. 18), and adopts
and affirms the magistrate judge’s report and recommendation (Doc.
17). The decision of the Commissioner is affirmed, and this action
is dismissed.     The clerk is directed to enter final judgment in
this case.
     It is so ordered.


Date: March 19, 2020                 s/James L. Graham
                              James L. Graham
                              United States District Judge




                                 10
